Citation Nr: 0105041	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  97-05 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, and Dr. Sautter


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel

REMAND

The appellant served on active duty from January 1964 to 
January 1967.

This appeal arises from an August 1996 rating decision by 
Department of Veterans Affairs (VA) Regional Office (RO), in 
New Orleans, Louisiana which, in pertinent part, denied the 
appellant entitlement to service connection for post 
traumatic stress disorder and tinnitus. 

In a June 2000 VA form 9, the appellant requested a hearing 
before a traveling Member of the Board of Veterans' Appeals.  
A hearing on appeal will be granted if the appellant or the 
appellant's representative expresses a desire to appear in 
person.  38 C.F.R. § 20.700(a) (2000).  

In order to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following action:

The RO should schedule the appellant for 
a hearing before a traveling Member of 
the Board of Veterans' Appeals.  

Thereafter, the case should be returned to the Board.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	C. P. RUSSEL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




